DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.

Examiner’s Comment
The Examiner would like to draw attention to the B2O3 content as recited in claim 1. Due to the required mark-ups for the amendment the Examiner would like to state for the record as the Applicants’ stated on page 5 of the remarks filed 25 June 2021, that the range for B2O3 is greater than 25 to less than or equal to 30 wt% or written as an inequality: 25<B2O3 ≤30 wt%.
Additionally in claim 1 the Fe2O3 content is from 0.05 to 0.3 wt% including the endpoints or 0.05≤Fe2O3≤0.3.
The B2O3 content in claim 4 is also greater than 25 to less than or equal to 28 or as an inequality: 25<B2O3≤28wt%.
 
Allowable Subject Matter
Claims 1 and 3-16 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition substantially consisting of the recited weight percentages of required components: SiO2, B2O3, Al2O3, MgO and/or  CaO, and Fe2O3, wherein the R2O content is optional but limited to 1.0 wt%. The composition as recited in the instant claims, results in the glass having a permittivity of less than 5.0 at a frequency of 1 MHz.
The closest prior art is deemed to be CN 102503153 A by Ming et al. Ming et al.  disclose a similar composition but does not teach that the glass composition substantially consists of the recited amounts of SiO2, B2O3, Al2O3, MgO, CaO, R2O, and Fe2O3. Ming et al. fails to teach the glass substantially consist of the recited components and that the term substantially consists of limits other components limits other components to less than 0.1 wt% as defined in paragraph [0046][ of the instant specification and pointed out on page 6 of the Applicants’ remarks filed 25 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
10 September 2021